361 U.S. 116 (1959)
UNITED STATES
v.
TERMINAL RAILROAD ASSOCIATION OF ST. LOUIS.
No. 24.
Supreme Court of United States.
Decided November 23, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Solicitor General Rankin, Assistant Attorney General Anderson, Beatrice Rosenberg and J. F. Bishop for the United States.
Norman J. Gundlach and John C. Roberts for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the Court of Appeals is reversed. United States v. Seaboard Air Line R. Co., ante, p. 78.